Order entered April 15, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00747-CR

                    STEWART CARTER HURST, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 354th District Court
                              Hunt County, Texas
                        Trial Court Cause No. 32486CR

                                       ORDER

      Before the Court is appellant’s April 13, 2020 fourth and final motion for

extension of time to file his brief. We GRANT appellant’s motion and ORDER

the brief filed no later than April 27, 2020.

                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE